Citation Nr: 1536973	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left heel, to include as secondary to service connected diabetes mellitus type II. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 7, 2015.  

3. Entitlement to a TDIU since August 7, 2015. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010, September 2010, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In October 2014, the Board inferred a claim of TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the issue to the Appeals Management Center (AMC)/RO for further evidentiary development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

Since the July 2014 statement of the case (SOC) was issued, the Veteran has supplied an April 2015 Disability Benefits Questionnaire (DBQ) prepared by a private physician.  However, in this case the Veteran filed his substantive appeal after February 2, 2013, and therefore this new evidence submitted by the Veteran and his representative may be initially considered by the Board with no prejudice to the Veteran.  38 U.S.C.A. § 7105(e).

The issue of entitlement to a TDIU prior to August 7, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Peripheral neuropathy of the left heel is caused by or related to the Veteran's service connected diabetes mellitus type II. 

2. Since August 7, 2015, the Veteran has a combined rating of 80 percent. 

3. Since August 7, 2015, the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the left heel, to include as secondary to service connected diabetes mellitus type II, has been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. A total disability rating for compensation based upon individual unemployability due to service-connected disabilities since August 7, 2015, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the Board is granting in full the benefits sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  If a Vietnam service Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(a)(6), (e); 3.309(e).  The diseases that are related to herbicide exposure include early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends in his March 2014 notice of disagreement that he has neuropathy in his left heel and believes his condition was caused by his service connected conditions.  He elaborated in his August 2014 substantive appeal that he did not have this condition with his feet until after he was diagnosed with type II diabetes.  (See VMBS, VA 9 entry August 2014).   

The Veteran does not claim direct service connection, nor do any of his statements suggest that his claimed neuropathy originated in service.  Service treatment records make no reference to any symptoms of or treatment for left lower neuropathy.

The Veteran was afforded a VA examination of his diabetes mellitus type II in April 2010.  A nerve conduction study and electromyography (EMG) revealed H-reflex studies on both sides are comparable, essentially normal needle EMG on bilateral lower extremity and corresponding paralumbar muscles.  The report further stated no electrodiagnostic study evidence of radiculopathy or neuropathy in either lower extremity at this time.  

VA treatment records beginning in July 2010 note the Veteran had a diabetic foot screen.  (See Virtual VA, CAPRI entry 4/19/10, p. 2).  He had no redness/rubor, extremities were not blue/cold, there was no absence of pedal pulse, no complaints of rest pain, no complaints of exercise pain, and no swelling.  Left foot protective sensations were absent in heel.   

The Veteran was afforded a VA examination of his lower extremity nerves in September 2010. The Veteran reported he was told his left heel was involved in terms of neuropathy by Ann Arbor VA.  The Veteran complained of numbness in both heels and weakness.  Numbness was greater in right than left.  The examiner reviewed the nerve conduction studies and EMG from April 2010.  

The Veteran was afforded another VA examination of his lower extremity peripheral nerves in March 2013.  The Veteran reported numbness over his heels.  On examination, muscle strength, cold sensation, position sense, vibration sensation, and reflexes were normal.  Light touch/monofilament testing was decreased in the left foot/toes.  The examination narrative itself stated EMG studies are rarely required to diagnose peripheral neuropathy.  The diagnosis of diabetic peripheral neuropathy can be made in the appropriate clinical setting by a history of characteristic pain and/or sensory changes in a stocking/glove distribution and objective clinical findings.  The examiner reviewed the nerve conduction studies and EMG from April 2010.  The examiner found the Veteran did not have diabetic peripheral neuropathy and opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that the Veteran had subjective numbness on his heels.  However, his EMG had been negative.  This was not typical for diabetes mellitus neuropathy; therefore, it was less likely than not secondary to service connected diabetes mellitus.   

A July 2014 VA treatment record notes the Veteran had a diabetic foot screen.  (See VMBS, CAPRI entry 7/16/14, p. 15).  He had no redness/rubor, extremities were not blue/cold, there was no absence of pedal pulse, no complaints of rest pain, no complaints of exercise pain, and no swelling.  Left foot protective sensations were absent in heel, first metatarsal head, first toe, and fifth toe.  

The Veteran submitted a DBQ in April 2015 prepared by a private physician.  The Veteran reported he started having symptoms including numbness, tingling, and painful sensations in both feet prior to 2009.  The examiner found the Veteran had symptoms attributable to diabetic peripheral neuropathy, finding constant mild pain, intermittent moderate pain, mild paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity.  Muscle strength, cold sensation, and reflexes were normal.  Light touch/monofilament testing was decreased in the left foot/toes.  Position sense and vibration sensation were decreased.  The DBQ notes the Veteran had lower extremity diabetic peripheral neuropathy, finding the sciatic nerve and femoral nerve were normal, but nonetheless, found diabetic peripheral neuropathy.  An EMG test was not performed.  The DBQ further notes the Veteran had discomfort in his feet with 73 plus minutes of prolonged standing.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds service connection for peripheral neuropathy of the left heel is warranted.   

While the March 2013 VA examiner found the Veteran did not have diabetic peripheral neuropathy, the examiner relied on the negative April 2010 EMG test, noting this was not typical for diabetes mellitus neuropathy; therefore, it was less likely than not secondary to service connected diabetes mellitus.  As the examination narrative itself stated EMG studies are rarely required to diagnose peripheral neuropathy and the diagnosis of diabetic peripheral neuropathy can be made in the appropriate clinical setting by a history of characteristic pain and/or sensory changes in a stocking/glove distribution and objective clinical findings, the Board finds the March 2013 VA examination to be inadequate.  

As the April 2015 DBQ found the Veteran had symptoms attributable to diabetic peripheral neuropathy, finding constant mild pain, intermittent moderate pain, mild paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity as well as light touch/monofilament testing were decreased in the left foot/toes and position sense, and vibration sensation were decreased, the Board finds this evidence to be the most persuasive.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Based on the foregoing, the Board finds service connection for peripheral neuropathy of the left heel is warranted. 

III. TDIU

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  Specifically, he asserts he last worked at Sam's Club for less than 20 hours a week in January 2012 and his service-connected posttraumatic stress disorder (PTSD) prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated October 2014.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose. 

In this instance, the October 2014 Board decision found a claim for TDIU was reasonably raised by the record and remanded the issue for further action.  In a March 2015 rating decision, the Veteran was granted an increased rating for his service-connected PTSD, increasing his combined rating as of October 29, 2009, to 60 percent.  In an August 2015 rating decision, the Veteran was granted an increased rating for his service-connected PTSD, increasing his combined rating as of August 7, 2015, to 80 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  

In May 2015, the Veteran submitted a PTSD DBQ performed by Dr. Tripi in January 2014.  The examination found the Veteran was unable to work and he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  In conjunction with the January 20124 DBQ, Dr. Tripi submitted a psychological assessment and employability evaluation, which notes based on the Veteran's education, training, past work experience, and current level of symptoms related to his service-connected impairments, "it is my professional opinion that [the Veteran] is not a viable rehabilitation candidate, nor is he capable of sustaining substantial gainful work activity.  He is unemployable."  

The Board finds that the evidence adds up to a nearly foregone conclusion that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities.  A TDIU is therefore granted since August 7, 2015.  


ORDER

Service connection for peripheral neuropathy of the left heel is granted.  

A total disability rating based upon individual unemployability due to service connected disabilities is granted since August 7, 2015. 


REMAND

Prior to August 7, 2015, the Veteran was service connected for PTSD with alcohol dependence (50 percent), diabetes mellitus type II (20 percent), erectile dysfunction associated with PTSD with alcohol dependence (noncompensable), bilateral hearing loss (noncompensable), and malaria (noncompensable), for a combined service-connection rating of 60 percent.  As the Veteran is now service connected for peripheral neuropathy of the left heel, the Board finds that it is appropriate to remand the issue of TDIU so that the RO may consider the changed circumstances in the first instance.  

Accordingly, the claim is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU prior to August 7, 2015.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


